Citation Nr: 0708832	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and October 1950 to September 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
peripheral neuropathy is at least as likely as not a residual 
of in-service cold injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold 
injury have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for residuals of 
cold injury.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he has residuals of cold injury 
from service in Korea.  The veteran's DD-214 indicates that 
he served 9 months overseas and was awarded the Korean 
Service Medal with 3 bronze service stars.  The record also 
includes evidence of exposure to below-freezing temperature 
while the veteran was serving in Korea.  See veteran's 
January 17 letter to family.  The Board accepts this evidence 
as sufficient proof of cold exposure.  

The veteran reported receiving treatment for residuals of 
frostbite while in service.  The VA has attempted to locate 
the veteran's service medical records, but responses to 
August 1952 and October 1952 Requests for Army Information 
record indicate that no medical records were found.  

The initial record of a foot disability is found in an 
October 1954 private treatment record.  The record reports 
that the veteran had blister-like lesions on the bottoms of 
his feet and sores on his knees and legs.  The record notes 
that the veteran gave a history of frostbite of his feet in 
Korea.  Subsequent treatment records from the same facility 
dating in 1956 and 1957 report treatment for ingrown 
toenails. 

A July 2002 VA clinic record reports the veteran's history of 
frostbite injury to his feet.  The veteran was noted to have 
muscle weakness in his legs and hands. 

A VA examination was conducted in August 2005.  The 
examination record notes the veteran's history of frostbite 
in service, with symptoms such as difficulty walking and 
color changes in the lower extremities.  The veteran stated 
that he had no specific treatment for cold injury since 
separation from service.  The veteran reported current 
symptoms of difficulty walking due to soreness in legs, cold 
sensitization, numbness, pain, and edema in his legs.  On 
physical examination, the veteran was noted to have a 
slightly bluish heel over the toes of the left foot.  There 
was a trace of edema, and the lower extremities were cool.  
There was some loss of hair on the lower extremities.  There 
was no appearance of vascular insufficiency but there were 
superficial varicosities on bilateral ankles and feet.  The 
examiner stated that "the only diagnosis that could be made 
from this single appointment is varicose veins on the lower 
extremities," which he "[could not] relate to a cold injury 
without resulting to mere speculation."  

Another VA examination was conducted in February 2006 due to 
the 2005 examiner's failure to follow the cold injury 
protocol.  The 2006 record notes that the veteran reported 
frostbite to his legs and feet in service, with symptoms such 
as difficulty walking and skin discoloration in his legs and 
feet.  The record reports the veteran's history that the 
problems with his legs and feet began approximately five 
years earlier, with progressive worsening.  The veteran had 
difficulty walking on toes and heels, and there was evidence 
of flat feet during standing, a callus, abnormal left great 
toenail, and hammertoes on both feet.  Results of 
electrodiagnostic studies, the first of record, indicated 
that the veteran had sensorimotor peripheral neuropathy 
affecting bilateral lower extremities.  The examiner stated 
that the etiology of the peripheral neuropathy could be 
previous cold injury.  The examiner then added that, in his 
opinion, "peripheral neuropathy is at least as likely as not 
consistent with cold injury in 1950 or 1951."  

The Board finds the veteran's report of in-service cold 
exposure and cold exposure symptoms credible.  Based on this 
finding, the veteran's 1954 history of in-service frostbite 
and the 2006 VA examiner's positive nexus opinion, the Board 
finds that service connection is warranted.  


ORDER

Service connection for residuals of cold injury is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


